Filed with the U.S. Securities and Exchange Commission on September 26, 2014 1933 Act Registration File No. 333-17391 1940 Act File No. 811-07959 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. ¨ Post-Effective Amendment No. 612 x and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 614 x (Check appropriate box or boxes.) ADVISORS SERIES TRUST (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, Wisconsin 53202 (Address of Principal Executive Offices) (Zip Code) (Registrant’s Telephone Numbers, Including Area Code) (414) 765-6609 Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, Wisconsin 53202 (Name and Address of Agent for Service) Copies to: Domenick Pugliese, Esq. Paul Hastings LLP 75 East 55th Street New York, New York 10022 As soon as practical after the effective date of this Registration Statement Approximate Date of Proposed Public Offering It is proposed that this filing will become effective ¨ immediately upon filing pursuant to paragraph (b) x on October 9, 2014 pursuant to paragraph (b) ¨ 60 days after filing pursuant to paragraph (a)(1) ¨ on pursuant to paragraph (a)(1) ¨ 75 days after filing pursuant to paragraph (a)(2) ¨ on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box [X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE Designation of New Effective Date for Previously Filed Amendment Post-Effective Amendment No. 592 (“the “Amendment”) was filed pursuant to Rule 485(a)(2) under the Securities Act of 1933 on May 9, 2014, and pursuant to Rule 485(a)(2) would have become effective on July23, 2014. Post-Effective Amendment No. 601 was filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating July 30, 2014, as the new date upon which the Amendment would become effective. Post-Effective Amendment No. 603 was filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating August 29, 2014, as the new date upon which the Amendment would become effective. Post-Effective Amendment No. 608 was filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating September 28, 2014, as the new date upon which the Amendment would become effective. This Post-Effective Amendment No. 612 is being filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating October 9, 2014, as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 612 incorporates by reference the information contained in Parts A, B and C of the Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 (the “Securities Act”) and the Investment Company Act of 1940, the Registrant certifies that this Post-Effective Amendment No. 612 to its Registration Statement meets all of the requirements for effectiveness under Rule 485(b) and has duly caused this Post-Effective Amendment No. 612 to its Registration Statement onFormN-1Atobe signed on its behalf by the undersigned, duly authorized, in the City of Milwaukee and State of Wisconsin, on the 26th day of September, 2014. Advisors Series Trust By: /s/ Douglas G. Hess Douglas G. Hess President Pursuant to the requirements of the Securities Act, this Post-Effective Amendment No. 612 to its Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date Gail S. Duree* Trustee September 26, 2014 Gail S. Duree Donald E. O’Connor* Trustee September 26, 2014 Donald E. O’Connor George Rebhan* Trustee September 26, 2014 George Rebhan George T. Wofford* Trustee September 26, 2014 George T. Wofford Joe D. Redwine* Trustee, Chairman and September 26, 2014 Joe D. Redwine Chief Executive Officer /s/ Cheryl L. King Treasurer and September 26, 2014 Cheryl L. King Principal Financial Officer /s/ Douglas G. Hess President and September 26, 2014 Douglas G. Hess Principal Executive Officer *By: /s/ Douglas G. Hess September 26, 2014 Douglas G. Hess Attorney-In Fact pursuant to Power of Attorney
